Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 1 of 27 PageID# 251




                       EXHIBIT 3
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 2 of 27 PageID# 252




                                                                                    SAVAGE



 Patrick D. Blake
 (757) 628-5564
 pblake@wilsav.com
                                                                                                                                     00375.115


                                                                  May 5, 2017
 Via Facsimile and U.S. Mail

 ChemTreat, Inc.
 5640 Cox Road
 Glen Allen, VA 23060

         .     Re:      Date of Accident:                 December 24, 2015
                        Property:                         Valley Proteins, Inc.
                                                          22528 Lankford Hwy.
                                                          Accomac, VA 23301
 Dear Sir/Madam:

        As you know from our prior correspondence dated March 15, 2016, a copy of which is
attached, we represent Mid-South Steam Boiler and Engineering Company ("Mid-South") in
connection with the above-referenced accident. As a supplement to our prior notice of potential
claims Mid-South may have against you, enclosed please find a lawsuit filed against Mid-South
by Valley Proteins with respect to the subject accident. Mid-South may have claims against you
with respect to the matters raised in the lawsuit, including for indemnity and/or contribution.
Please forward this letter to your insurance carrieres), and continue to preserve all evidence and
potentially relevant or discoverable documents, items, or information, as set forth in our previous
correspondence. Also, if you are represented by counsel in this matter, please ask them to
contact us, so that we will know to communicate directly with them.

         Additionally, I am also enclosing a recent letter from one of the attorneys representing
Valley Proteins, in case you are unaware of same. As you can see, it appears that they want to
cut pieces of the pressure vessel head and tank into smaller pieces for transport to a different
facility for storage and to reduce storage costs. Also enclosed is Mid-South's response to said
letter.

                                                                      Sincerely,


                                                                    ~/.~
                                                                      Patrick D. Blake

PDB:pdf
Enclosure


                                                                Reply to Norfolk Office

             440 MONTICELLO   AVENUE       SUITE   2200    NORFOLK.        VA   23510     757.528.5500    FACSIMILE   757.528.5555
222   CENTRAL PARK      AVENUE     SUITE    1500     VIRGINIA     BEACH,    VIRGINIA    23462    757.628.5600    FAOSIMILE   757.628.5659


                                                       WWW.WILLCDXANDSAVAGE.CDM


1-1480809.1
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 3 of 27 PageID# 253




      Brian W: Lown
      (757) 628-5667
      bwlown@wilsav.com
                                                                                                                                    00375.115


                                                                 March 15,2016




      Via Facsimile and U.S~ Mail

      ChemTreat, Inc.
      5640 Cox Road
      Glen Allen, VA 23060

               Re:       Notice of Claim
                         Date of Accident:                   December 24,2015
                         Property:                           Valley Proteins, Inc.
                                                           . 22528 Lankford HWy.
                                                             Accomac, VA 23301

  Dear Sir/Madam:

         We represent Mid-South Steam Boiler & Engineering Company, Inc. in connection with
 the above-referenced incident. On December 24,2015, an explosion occurred at a Valley
 Proteins facility in Accomac, Virginia, causing extensive damage. We also understand that an
 individual may have been injured in the explosion. We have been placed on notice of potential
 subrogation claims by various insurance carriers for Valley Proteins, alleging that a pressure
 vessel manufactured by Mid-South was involved in the explosion. It is our understanding that
 you may have inspected, tested, and/or serviced the boiler.system associated with the pressure
 vessel. Accordingly, we are writing to place you on notice of potential claims Mid-South may
 have against you, including, butnot limited to, claims for indemnity and/or contribution.

        Please be advised that investigation is ongoing. Valley Proteins owns and controls the
accident site. We understand that Valley Proteins is storing/will store certain items for future
inspection as it removes debris from the site. Valley Proteins has set dates for interested parties
to inspect the site and debris. The next two dates are March 17 and March 24, with inspections
scheduled to begin at 7:00 a.m. at the Accomac facility. Should you wish to perform or attend
the inspection, the contact at Valley Proteins is Rodney White, Director of Treasury Operations.
His email address is rwhite@valleyproteins.com and his telephone number is 540-877-2092
xl0371. Additionally, the attorneys for the subrogation carriers are Samuel Pace of Dugan
Brinkmann Maginnis and Pace, telephone: 215-563-3500, email: sjpace@dbmplaw.com; and
Daniel Theveny of Cozen O'Connor, telephone: 215-665-4194, email: DTheveny@cozen.com.

                                                                Reply to Norfolk Office

         440     MONTICELLO   AVENUe;      SUITE   2200     NORFOLK,      VA   23510      757.628.5500   FAOSIMILE   757.628.5566
222    CENTRAL     PARK AVENUE     SUITE    1500     VIRGINIA    BEACH.    VIRGINIA    23462    757.628.5600    FAOSIMILE    757.628.5659


                                                          WWW.WILLCOXANDSAVAGE.CDM


1-1397474.1
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 4 of 27 PageID# 254


                                               Willcox & Savage


   March 15,2016
   Page 2


           Please forward this letter to your insurance carriers and place them on notice of these
  potential claims. Additionally, we request that you preserve all evidenceand potentially relevant
  or discoverable documents, items, or information, whether in paper or electronic form, related to
  the above-referenced incident, the pressure vessel, deaerator, boilers, or the system(s) associated
  therewith, and any materials, products, andlor services you supplied or provided, including, but
  not limited to, all contracts, receipts, purchase orders, instructions, warnings, inspection reports,
  maintenance records, boiler service reports, cooling service reports, testing and quality control
  protocols, test data and results, incident reports, policies, procedures, training materials, videos,
  pictures, e-mails, or other tangible items.

              If you have any questions, please feel free to contac




  BWL:pdf




1-1397474.1
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 5 of 27 PageID# 255


  Case 2:17-cv-00019-HCM-DEM             Document    9   Filed 03/08/17   Page 1 of 19 PagelD# 40




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF vmGINIA
                                      Norfolk Division

   VALLEY PROTEINS, INC.,

                          Plaintiff,

   v.                                                    Civil Case No. 2:17-cv-19-HCM-DEM

   MID-SOUTH STEAM BOILER AND
   ENGINEERING CO., INC.,
                                                                   JURY TRIAL DEMANDED

                         Defendant.

                                  FIRST AMENDED COMPLAINT
          Valley Proteins, Inc. ("Valley Proteins"), by counsel, for its First Amended Complaint

   against Defendant Mid-South Steam Boiler and Engineering Co., Inc. ("Mid-South"), states as

   follows:
                                               PARTIES

          1.     Valley Proteins is a corporation duly organized and existing under the laws of the

   Commonwealth of Virginia with principal places of business located at 151 Valpro Drive,

  Winchester, Virginia 22603.

          2.     At all times material hereto, Valley Proteins was in the business of recycling

  restaurant greases and animal by-products, including the collection, processing and rendering of

  animal by-products at its rendering plant located at 22520 Lankford Highway, Accomac,

  Virginia 2330 I (hereinafter referred to as "the rendering plant").

          3.     Mid-South is a corporation organized and existing under the laws of the State of

  Arkansas, with a principal place of business located at 3805 Pointer Trail East, Van Buren

  Arkansas 72956.
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 6 of 27 PageID# 256


   Case 2:17-cv-00019-HCM-DEM               Document       9   Filed 03/08/17   Page 2 of 19 PagelD# 41




           4.       At all times material hereto, Mid-South was engaged in the business of providing

   services and materials for boiler and condensate return systems for use at commercial, industrial,

   school and institutional businesses and facilities.

           5.       At all times material hereto, the services and materials provided by Mid-South

   included the development, engineering, manufacture, fabrication, assembly, testing, inspection,

   supply, distribution, sale, installation, and placement into the stream of commerce pressure

   vessel tanks for use at commercial rendering plant facilities.

           6.      At all times material hereto, the services provided by Mid-South included the

   inspection, testing, repair and maintenance of pressure vessel tanks for use at commercial

   rendering plant facilities.

                                      JURISDICTION AND VENUE

           7.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332(a), since the

   matter in controversy exceeds, exclusive of interest and costs, the sum of Seventy-Five Thousand

   Dollars ($75,000) and there is diversity of citizenship between the Plaintiff and Defendant.

           8.      Venue is proper in this judicial district as the facts giving rise to Plaintiffs cause

   of action occurred in this judicial district.

                                       GENERAL ALLEGATIONS

           9.      On July 10,2006, Valley Proteins entered into two purchase order agreements

   with Mid-South for the sale of a pressure vessel tank and the corresponding heads for the

   pressure vessel tank (hereinafter referred to as "pressure vessel tank") for use at its operations at

   the rendering plant, which were thereafter installed by Mid-South at the rendering plant.

           10.     The aforementioned purchase orders and accompanying documentation provided

  that the materials, construction and workmanship for the pressure vessel tank would conform to



                                                       2
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 7 of 27 PageID# 257


   Case 2:17-cv-00019-HCM-DEM             Document 9      Filed 03/08/17   Page 3 of 19 PagelD# 42



   industry standards and specifications and that it would be fit and capable for the use intended by

   Valley Protein.

           1l.     Mid-South designed, engineered, developed, manufactured, and fabricated all

   components of the pressure vessel tank using carbon steel, which was then assembled, tested,

   supplied, distributed, sold, placed into the stream of commerce and installed by Mid-South at the

   Valley Proteins rendering plant.

           12.    After installation of the pressure vessel tank at the Valley Proteins rendering

   plant, Mid-South visited the rendering plant on many occasions thereafter in order to inspect,

   test, repair, and maintain the pressure vessel tank.

           13.    On December 24,2015, Valley Proteins was in the process of conducting its daily

   operations at the rendering plant in the ordinary course of its business, when the pressure vessel

   tank failed and, as a result, an explosion occurred when the end cap blew off of the pressure

   vessel tank.

           14.    The failure of the pressure vessel tank caused substantial damage to the real and

   business personal property of Valley Proteins as well as damages as a result of extra expenses

   incurred and loss of production.

           15.    The failure of the pressure vessel tank and the resulting damages sustained by

   Valley Proteins were caused by the defective, deficient, improper and inadequate engineering,

   manufacturing, fabrication, assembly, testing, inspection, and installation of the pressure vessel

   tank by Mid-South.

          16.     The pressure vessel tank failed due to stress corrosion cracking present in the

  walls of pressure vessel tank which weakened the steel plates and reduced the structural integrity

  of the pressure vessel tank.



                                                     3
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 8 of 27 PageID# 258


    Case 2:17-cv-00019-HCM-DEM             Document 9      Filed 03/08/17    Page 4 of 19 PagelD# 43




            17.     The pressure vessel tank failed because Mid-South did not thermally process the

    carbon steel adequately, if at all, during post mechanical working or rolling, resulting in high

    hardness and tensile strength of the steel plates, a condition that left the carbon steel plates more

    susceptible to stress corrosion and cracking.

            18.     The aforesaid actions and inactions by Mid-South caused the failure of the

    pressure vessel tank and the resulting damages sustained by Valley Proteins.

            19.     The aforesaid actions and inactions by Mid-South included, but were not limited

    to, defective, deficient, improper and inadequate treatment of the pressure vessel tank during

    fabrication and manufacturing in order to relieve stresses prior to the sale, supply, distribution,

    and installation of the pressure vessel tank.

            20.    Mid-South visited the rendering plant on many occasions 'after installation

    purportedly to inspect, repair, and maintain the pressure vessel tank in order to ensure its safety

    and functionality, but failed to notice, report, or warn of the aforementioned stress corrosion

--cracking and the potential-dangers associated with such defect.

           21.     The aforesaid actions and inactions by Mid-South which caused the failure of the

    pressure vessel tank and resulting damages sustained by Valley Proteins included, but were not

    limited to, defective, deficient, improper and inadequate inspection, testing, repair, or

    maintenance of the pressure vessel tank after installation at the Valley Proteins facility, including

    the failure to identify or address the improper and inadequate treatment of the pressure vessel

    tank in order to relieve the aforementioned stresses to prevent catastrophic explosions.

           22.     The aforesaid actions and inactions by Mid-South prior, during, and subsequent to

    the installation of the pressure vessel tank at Valley Proteins caused the pressure vessel tank to

   become susceptible to stress cracking, corrosion, and catastrophic failure during normal and



                                                      4
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 9 of 27 PageID# 259


   Case 2: 17 -cv-00019-HCM-DEM           Document 9      Filed 03/08/17     Page 5 of 19 Pagel D# 44




   ordinary use and operation of the pressure vessel tank and, as a result, the end cap on the

   pressure vessel tank blew off thereby causing the catastrophic explosion at the rendering plant on

   December 24,2015.

           23.     As a result of the failure of the pressure vessel tank and subsequent explosion,

   Valley Proteins sustained substantial damage to real and business personal property, as well as

   damages as a result of extra expenses incurred and loss of production, in an amount in excess of

   $15,000,000.00 in accordance with the proof of its damages at trial.

           WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

   Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of$15,000,000.00 in

   accordance with the proof of its damages at trial, together with interest and the costs of this

   action, and such other relief as deemed just and proper under the law.

                                              COUNT ONE
                                             NEGLIGENCE

           24.     Valley Proteins incorporates by reference each and every allegation set forth

   above as though the same were fully set forth herein at length.

           25.     Mid-South owed a duty to Valley Proteins to develop, design, engineer,

   manufacture, fabricate, assemble, test, inspect, supply, sell, distribute, install, repair and maintain

   the pressure vessel tank in a responsible and safe manner so as not to cause injury or damage to

   consumers and users, including Valley Proteins.

          26.     By developing, designing, engineering, fabricating, manufacturing, assembling,

   testing, inspecting, supplying, selling, distributing, and installing the pressure vessel tank in a

   defective and deficient manner, and in subsequently testing, inspecting, repairing and

  maintaining the pressure vessel tank in an defective, deficient, improper, and inadequate manner,




                                                      5
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 10 of 27 PageID# 260


    Case 2:17-cv-00019-HCM-DEM              Document 9      Filed 03/08/17     Page 6 of 19 PagelD# 45




     Mid-South placed into the stream of commerce a product and allowed the continued use of a

    product which was unreasonably dangerous to consumers and users, including Valley Proteins.

            27.     By developing, designing, engineering, fabricating, manufacturing, assembling,

     testing, inspecting, supplying, selling, distributing and installing the pressure vessel tank in a

     defective and deficient manner, and in subsequently testing, inspecting, repairing, and

    maintaining the pressure vessel tank in an defective, deficient, improper and inadequate manner,

    Mid-South breached the duty it owed to Valley Proteins

            28.     The pressure vessel tank was defective and deficient in development, design,

    engineering, manufacture, fabrication, assembly, testing, inspection, and installation because it

    failed under normal and foreseeable use and operating conditions, and spontaneously and

    unexpectedly exploded, thereby causing substantial damages.

            29.     The pressure vessel tank was defective and deficient and unreasonably dangerous

    in development, design, engineering, manufacture, fabrication assembly, testing, inspection and

 -installation in that it was susceptible to corrosion and cracking, resulting in.the failure of the end

    cap on the pressure vessel tank blowing off under normal operating conditions and causing the

    explosion and resulting damages claimed herein.

            30.     The explosion and resulting damages to Valley Proteins were proximately caused

    by the negligence, carelessness and wrongful actions and inactions of Mid-South which included,

    but were not limited to, the following:

            A.      Inadequately and improperly engineering, designing, manufacturing, fabricating,

                    assembling, testing, inspecting and installing the pressure vessel tank;




                                                       6
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 11 of 27 PageID# 261


   Case 2:17-cv-00019-HCM-DEM            Document       9   Filed 03/08/17   Page 7 of 19 PagelD# 46



           B.     Supplying the pressure vessel tank in a condition which Mid-South knew or

                  should have known subjected the property of Valley Proteins to an unreasonable

                  risk of harm;

           C.     Failing to adequately, properly, and safely assemble, test, inspect and/or install

                  the pressure vessel tank;

           D.     Failing to adequately, properly and safely inspect, repair and/or maintain the

                  pressure vessel tank at the Valley Proteins facility after installation;

           E.     Failing and omitting to do and perform those things necessary in order to avoid an

                  unreasonable risk of harm to Valley Proteins;

          F.      Failing to wam Valley Proteins and others of the substantial risk and danger

                  presented by the pressure vessel tank;

          G.      Inadequately and improperly engineering, designing, manufacturing, fabricating,

                  assembling, testing, inspecting and installing the pressure vessel tank;

      -H.         Supplying the pressure vessel tank in a.condition which Mid-South knew or

                  should have known subjected the property of Valley Proteins to an unreasonable

                  risk of harm; and

          1.      Otherwise failing to use due care under the circumstances.

          31.     As a direct and proximate result of the aforesaid negligence, carelessness, and

   wrongful actions and inactions of Mid-South, the pressure vessel tank failed and caused damage

   and destruction to the real and personal property of Valley Proteins, as well as damages as a

   result of extra expenses incurred and loss of production, in an amount in excess of

   $15,000,000.00in accordance with the proof of its damages at trial.




                                                    7
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 12 of 27 PageID# 262


   Case 2:17-cv-00019-HCM-DEM              Document 9      Filed 03/08/17    Page 8 of 19 PagelD# 47




           WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

   Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of$15,000,000.00           in

   accordance with the proof of its damages at trial, together with interest and the costs of this

   action, and such other relief as deemed just and proper under the law.

                                                COUNT TWO
                                    NEGLIGENT       MANUFACTURING

           32.         Valley Proteins incorporates by reference each and every allegation set forth

   above as though the same were fully set forth herein at length.

           33.     Mid-South owed a duty to Valley Proteins to manufacture the pressure vessel tank

   in a responsible and safe manner which included, but was not limited to, a requirement to

   properly thermal process the carbon steel components so as to not leave the pressure vessel tank

   susceptible to stress corrosion, cracking, and subsequent explosions during the ordinary and

   foreseeable use of the pressure vessel tank.

           34.     Mid-South breached the duty owed to Valley Protein by its manufacture of the

   pressure vessel tank in a defective and dangerous condition and when it did not adequately

   conduct, if conducted at all, thermal processing in compliance with the applicable safety

   standards, relevant industry standards, and in accordance with Valley Proteins expectations.

           35.    As a direct and proximate result of aforesaid negligent manufacturing by Mid-

   South, the pressure vessel tank failed and caused damage and destruction to the real and personal

   property of Valley Proteins, as well as damages as a result of extra expenses incurred and loss of

   production, in an amount in excess of$15,000,000.00       in accordance with the proof of its

   damages at trial.




                                                       8
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 13 of 27 PageID# 263



   Case 2:17-cv-00019-HCM-DEM            Document 9      Filed 03/08/17     Page 9 of 19 PagelD# 48




           WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

   Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of $15,000,000.00         in

   accordance with the proof of its damages at trial, together with interest and the costs of this

   action, and such other relief as deemed just and proper under the law.

                                            COUNT THREE
                                        NEGLIGENT DESIGN

           36.     Valley Proteins incorporates by reference each and every allegation set forth

   above as though the same were fully set forth herein at length.

           37.     Mid-South designed and developed the pressure vessel tank in a defective and

   deficient manner, thereby rendering it unreasonably dangerous by failing to thermally process

   the steel used to create the pressure vessel tank in a manner that would have prevented the stress

   corrosion cracking that lead to the catastrophic explosion at Valley Proteins rendering plant

   during the ordinary and foreseeable use of the pressure vessel tank.

           38.     The design and development of the pressure vessel tank by Mid -South did not

   meet industry and safety standards, as products of this nature require that the carbon steel

   components go through thermal processing to lower the tensile strength of the steel and in order

   prevent stress cracking, corrosion, and catastrophic explosions.

           39.     As a direct and proximate result of the aforesaid negligent design by Mid-South,

   the pressure vessel tank failed and caused damage and destruction to the real and personal

   property of Valley Proteins, as well as damages as a result of extra expenses incurred and loss of

   production, in an amount in excess of $15,000,000.00 in accordance with the proof of its

   damages at trial.




                                                     9
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 14 of 27 PageID# 264



   Case 2:17-cv-00019-HCM-DEM            Document     9   Filed 03/08/17     Page 10 of 19 PagelD# 49




           WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

    Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of$15,000,000.00 in

    accordance with the proof of its damages at trial, together with interest and the costs of this

    action, and such other relief as deemed just and proper under the law.

                                                 COUNT FOUR
                                     NEGLIGENT        FAILURE TO WARN .

           40.     Valley Proteins incorporates by reference each and every allegation set forth

    above as though the same were fully set forth herein at length.

           41.     Mid-South knew or should have known that the pressure vessel tank was likely to

   be dangerous for its intended use because it was not thermally processed in accordance with

   applicable industry and safety standards thereby leaving it susceptible to stress cracking and

   corrosion and catastrophic failure which is what subsequently occurred at the Valley Proteins

   rendering plant on December 24,2015.

           42.     Mid-South knew or should have known that Valley Proteins was unaware of the

   dangerous condition and propensities of the pressure vessel tank as Mid-South is in the business

   of manufacturing pressure vessel tanks and knew or should have known that the pressure vessel

   tank was susceptible to catastrophic failure whereas Valley Proteins had no reason to be aware of

   the occurrence of such potential disasters.

           43.     Mid-South failed to exercise reasonable care by informing Valley Proteins of the

   dangerous condition of the pressure vessel tank.

           44.     Mid-South continued to breach its duty to warn Valley Proteins of the dangerous

   and defective condition of the pressure vessel tank after installation at the rendering plant each

   time it purported to conduct a subsequent test, inspection, repair or maintenance of the pressure

   vessel tank.

                                                     10
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 15 of 27 PageID# 265


   Case 2:17-cv-00019-HCM-DEM            Document 9      Filed 03/08/17     Page 11 of 19 PagelD# 50




           45.     Mid-South knew or should have known the pressure vessel tank was in a

    dangerous and defective condition each time it purported to conduct one of its subsequent tests,

    inspections, repairs, or performance of general maintenance at Valley Proteins.

           46.     Mid-South knew or should have known that Valley Proteins was unaware that the

   pressure vessel tank was in a dangerous and defective condition since Valley Proteins relied on

    the tests, inspections, repairs and maintenance of the pressure vessel tank by Mid-South.

           47.     Mid-South knew or should have known of the need to warn Valley Proteins of the

   risk created by the dangerous and defective condition of the pressure vessel tank so as to prevent

   Valley Proteins from continuing to use the pressure vessel tank and prevent the occurrence of a

   catastrophic explosion.

           48.    The magnitude of the risk that the condition of the pressure vessel tank would

   lead to an explosion significantly outweighed the cost for Mid-South to warn Valley Proteins of·

   the dangerous condition of the tank and the cost to correct same.

       -   49.    As a-direct and proximate result of thenegligent failure to warn by Mid-South, _

   the pressure vessel tank failed and caused damage and destruction to the real and personal

   property of Valley Proteins, as well as damages as a result of extra expenses incurred and loss of

   production, in an amount in excess of $15,000,000.00 in accordance with the proof of its

   damages at trial.

           WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

   Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of$15,000,000.00 in

   accordance with the proof of its damages at trial, together with interest and the costs of this

   action, and such other relief as deemed just and proper under the law.




                                                    11
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 16 of 27 PageID# 266


   Case 2:17-cv-00019-HCM-DEM            Document 9       Filed 03/08/17   Page 12 of 19 PagelD# 51



                                     COUNT FIVE
                  BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

            50.    Valley Proteins hereby incorporates by reference each and every allegation set

    forth above as fully as if the same were recited herein at length.

            51.    Mid-South is a merchant with respect to pressure vessel tanks and other similar

   products, and acted as a merchant when it sold Valley Proteins the pressure vessel tank installed

    at the rendering plant that subsequently caused the catastrophic explosion and resulting damages.

            52.    Valley Proteins purchased the pressure vessel tank intending to use it for the

   specific purpose of processing and rendering animal by-products at the rendering plant, and

   Valley Proteins relied on the reputation, judgement, and skill of Mid-South that the pressure

   vessel tank would be fit for the ordinary and intended use of the pressure vessel tank at the

   rendering plant.

            53.    Mid-South never expressly disclaimed the fact that it was a merchant, or that the

   pressure vessel tank was sold in any condition other than one that was of merchantable quality fit

   for the ordinary and foreseeable use of consumers and, as such, Mid-South sold the pressure

   vessel tank to Valley Proteins with an implied warranty of merchantability.

            54.    Mid-South sold Valley Proteins the pressure vessel tank in an unreasonably

   dangerous condition that did not conform with the standard of merchantable quality, as it was

   defective and deficient in manufacture, fabrication, assembly, testing, inspection, installation and

   design, and by failing to warn Valley Proteins that it was in such a condition that made it

   susceptible to corrosion and cracking during the ordinary and foreseeable use in the rendering

   plant.




                                                     12
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 17 of 27 PageID# 267


  Case 2:17-cv-00019-HCM-DEM             Document    9   Filed 03/08/17     Page 13 of 19 PagelD# 52




            55.    Mid-South continued to warrant the safety of the pressure vessel tank each time a

   Mid-South inspected, tested maintained and repaired the pressure vessel tank at the rendering

   plant.

            56.    As a direct and proximate result of the aforesaid breach of implied warranty of

   merchantability by Mid-South, the pressure vessel tank failed and caused damage and

   destruction to the real and personal property of Valley Proteins, as well as damages as a result of

   extra expenses incurred and loss of production, in an amount in excess of$15,000,000.00        in

   accordance with the proof of its damages at trial.

            WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

   Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of $15,000,000.00 in

   accordance with the proof of its damages at trial, together with interest and the costs of this

   action, and such other relief as deemed just and proper under the law.

                                      COUNT SIX
                        BREACH OF IMPLIED WARRANTY OF FITNESS
                              FOR A PARTICULAR PURPOSE

            57.   Valley Proteins hereby incotporates by reference each and every allegation set

   forth above as fully as if the same were recited herein at length

            58.   Mid-South has specialized knowledge and skill regarding pressure vessel tanks,

   and understands the individualized needs for each of its customers when designing,

   manufacturing and installing a particularized pressure vessel tank.

            59.   Valley Proteins relied upon the specialized skill and knowledge of Mid-South, as

   well as its reputation in the industry and particular judgment, when purchasing the specific

   pressure vessel tank that caused the catastrophic explosion at the rendering plant.

            60.   Valley Proteins consulted with Mid-South prior to purchasing the pressure vessel

   tank, informed Mid-South of its specific need for this particular pressure vessel, and relied on the

                                                    13
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 18 of 27 PageID# 268


  Case 2:17-cv-00019-HCM-DEM            Document 9        Filed 03/08/17   Page 14 of 19 PagelD# 53




   skill and judgment of Mid-South to manufacture and install the pressure vessel tank in

   accordance with such needs.

           61.     Upon learning of the need of Valley Protein for a specific pressure vessel tank,

   Mid-South manufactured one accordingly, and assured Valley Proteins it would be fit for the

   specifically requested use at the rendering plant.

           62.     Valley Proteins relied on the representations by Mid-South that the pressure

   vessel tank would be fit for the specific use that Valley Proteins required, and purchased the

   pressure vessel tank based on these representations.

           63.     Mid-South breached this warranty by failing to manufacture, engineer, design,

   and install a pressure vessel tank for Valley Proteins that operated in accordance with the

   statements made by Mid-South to Valley Proteins prior to purchase.

           64.     Mid-South continued to warrant the safety of the pressure vessel tank each time a

   Mid-South inspected, tested maintained and repaired the pressure vessel tank at the rendering

   plant                                                                                                 I
                                                                                                         +
           65.     When the pressure vessel tank failed on December 24, 2015, Valley Proteins was        I

   operating the pressure vessel tank in a manner consistent with the ordinary and foreseeable use       I
   and in a manner consistent with the representations by Mid-South made prior to purchase and

   installation.

           66.     As a direct and proximate result of aforesaid breach of the implied warranty of

   fitness for a particular purpose, the pressure vessel tank failed and caused damage and

   destruction to the real and personal property of Valley Proteins, as well as damages as a result of

   extra expenses incurred and loss of production, in an amount in excess of $15,000,000.00 in

   accordance with the proof of its damages at trial.



                                                    14
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 19 of 27 PageID# 269



   Case 2: 17 -cv-00019-HCM-DEM           Document 9      Filed 03/08/17     Page 15 of 19 Pagel D# 54




           WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

    Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of $15,000,000.00 in

    accordance with the proof of its damages at trial, together with interest and the costs of this

    action, and such other relief as deemed just and proper under the law.

                                        COUNT SEVEN
                                BREACH OF EXPRESS WARRANTY

           67.     Valley Proteins hereby incorporates by reference each and every allegation set

   . forth above as fully as if the same were recited herein at length.

           68.     Mid-South created an express warranty by making affirmations to Valley Proteins

   in the initial purchase orders that the pressure vessel tank was manufactured, designed and

   installed in accordance with applicable industry standards relevant to the safe manufacture and

   use of the pressure vessel tank.

           69.     The description of the pressure vessel tank in the relevant purchase orders was a

   basis of the bargain between Valley Proteins and Mid-South, and Valley Proteins relied on the

   affirmations by Mid-South that the pressure vessel tank would be fit for use in the conduct of the

   daily operations at the rendering plant in a safe and responsible manner, and would operate in

   accordance with industry specifications and standards.

           70.     Mid-South breached this express warranty by failing to manufacture, engineer,

   design, and install a pressure vessel tank for Valley Proteins that operated in accordance with the

   statements made by Mid-South to Valley Proteins prior to purchase.

           71.     Mid-South continued to make new affirmations and continued to expressly

   warrant the safety of the pressure vessel tank each time a Mid-South inspected, tested maintained

   and repaired the pressure vessel tank at the rendering plant.



                                                     15
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 20 of 27 PageID# 270


   Case 2:17-cv-00019-HCM-DEM            Document 9       Filed 03/08/17    Page 16 of 19 PagelD# 55




            72.     The breaches of the express warranties resulted in the catastrophic failure of the

    pressure vessel tank.

            73.     As a direct and proximate result of the aforesaid breaches of express warranty by

    Mid-South, the pressure vessel tank failed and caused damage and destruction to the real and

    personal property of Valley Proteins, as well as damages as a result of extra expenses incurred

    and loss of production, in an amount in excess of $15,000,000.00 in accordance with the proof of

    its damages at trial.

           WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

    Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of $15,000,000.00 in

    accordance with the proof of its damages at trial, together with interest and the costs of this

   action, and such other relief as deemed just and proper under the law.

                                           COUNT EIGHT
                                       BREACH OF CONTRACT

           74.      Valley Proteins hereby incorporates by reference each and every allegation set

   forth above as fully as if the same were recited herein at length.

           75.     For good and valuable consideration Valley Proteins contracted with Mid-South

   to develop, design, engineer, manufacture, fabricate, assemble, test, inspect, supply, sell and

   install the pressure vessel tank.

           76.     For good and valuable consideration Valley Proteins contracted with Mid-South

   to inspect, repair and maintain the pressure vessel tank after the installation of the pressure vessel

   tank by Mid-South.

           77.     Mid-South breached its contract when it developed, designed, engineered,

   manufactured, fabricated, assembled, tested, inspected, sold and installed the pressure vessel tank

   in a defective, deficient and unreasonably dangerous condition.

                                                     16
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 21 of 27 PageID# 271



   Case 2:17-cv-00019-HCM-DEM           Document 9       Filed 03/08/17    Page 17 of 19 PagelD# 56



           78.     Mid-South breached its contract when it subsequently inspected, repaired and

    maintained the pressure vessel tank and failed to note and/or address the defective, deficient and

    unreasonably dangerous condition of the pressure vessel tank.

           79.     The breaches of contract by Mid-South included, but are not limited to, defective,

    deficient, improper and inadequate treatment of the pressure vessel tank by Mid-South in order

   to relieve stresses during and after the initial Mid-South fabrication and manufacturing of the

   pressure vessel tank and prior to the subsequent sale, supply, distribution and installation of the

   pressure vessel tank.

           80.     The breaches of contract by Mid-South included, but are not limited to, defective,

   deficient, improper and inadequate inspection, repair and maintenance of the pressure vessel tank

   which failed to note and/or address the defective, deficient and unreasonably dangerous

   condition of the pressure vessel tank.

           81.    The aforesaid breaches of contract by Mid-South caused and allowed the pressure

   vessel tank to become susceptible to cracking and catastrophic failure during normal use and

   operation by Valley Proteins and, as a result, the end cap on the pressure vessel tank blew off

   thereby causing the explosion at the rendering plant on December 24,2015

           82.    As a direct and proximate result of Mid-South' s aforesaid breaches of contract,

   the pressure vessel tank failed and caused damage and destruction to the real and personal

   property of Valley Proteins, as well as damages as a result of extra expenses incurred and loss of

   production, in an amount in excess of $15,000,000.00 in accordance with the proof of its

   damages at trial.

          WHEREFORE, Plaintiff, Valley Proteins, Inc., demands judgment against Defendant,

  . Mid-South Steam Boiler and Engineering Co., Inc., in an amount in excess of $15,000,000.00 in



                                                    17
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 22 of 27 PageID# 272


   Case 2:17-cv-00019-HCM-DEM            Document 9       Filed 03/08/17     Page 18 of 19 PagelD# 57




    accordance with the proof of its damages at trial, together with interest and the costs of this

    action, and such other relief as deemed just and proper under the law.

                                             JURY DEMAND

           Plaintiff requests a trial by jury pursuant to Federal Rule of Civil Procedure 38.


           Dated: March 8, 2017                   VALLEY PROTEINS, INC.

                                                  By:             /s/ David C. Hartnett
                                                                        Of Counsel

   James L. Chapman, IV, VSB No. 21983
   David C. Hartnett, VSB No. 80452
   CRENSHAW, WARE & MARTIN, P.L.C.
    150 West Main Street, Suite 1500
   Norfolk, Virginia 23510
   Telephone: (757) 623-3000
   Facsimile: (757) 623-5735
   jchapman@cwm-Iaw.com
   dhartnett@cwm-law.com

   Daniel C. Theveny, Esquire
   (to seek admission pro hac vice)
   COZEN O'CONNOR
   One Liberty Place
   1650 Market Street, Suite 2800
   Philadelphia, P A 19103
   Phone: (215) 665-4194
   Fax:    (866) 240-3638
   dtheveny@cozen.com

   Samuel J. Pace, Jr., Esquire
   (to seek admission pro hac vice)
   DUGAN BRINKMANN MAGINNIS AND PACE
   1880 John F. Kennedy Blvd., Suite 1400
   Philadelphia, PA 19103
   Phone: (215) 563-3500
   Fax:    (866) 563-5610
   sjpace@dbmplaw.com

   Counsel for Plaintiff




                                                     18
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 23 of 27 PageID# 273



   Case 2:17-cv-00019-HCM-DEM          Document 9       Filed 03/08/17   Page 19 of 19 PagelD# 58




                                   CERTIFICATE OF SERVICE

            I hereby certify that on this 8th day of March 2017, I electronically filed the foregoing
    with the Clerk of Court using the CMlECF system, which will send notification of such filing to
    all counsel of record.

                                                       lsi David C. Hartnett
                                                James L. Chapman, IV, VSB No. 21983
                                                David C. Hartnett, VSB No. 80452
                                                CRENSHAW, WARE&MARTIN,P.L.C.
                                                150 West Main Street, Suite 1500
                                                Norfolk, Virginia 23510
                                                Telephone: (757) 623-3000
                                                Facsimile: (757) 623-5735
                                                jchapman@cwm-Iaw.com
                                                dhartnett@cwm-Iaw.com
                                                Counsel for Plaintiff




                                                   19
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 24 of 27 PageID# 274




                                                                                 "    COZEN
                                                                                 \._) O'CONNOR

   May 2,2017                                                                    Daniel C. The-veny
                                                                                 Direct Phone 215-665-4194
                                                                                 DirectFax    866-240-3638
   VIA E-MAIL TO ALL INTERESTED PARTIES                                          dthevenY@cozen_com




   Re:     Valley Proteins, Inc. v. Mid-South Steam Boiler and Engineering Co., Inc.
           United States District Court
           Eastern District of Virginia - Norfolk Division
           Case No. 2:17-CV-19
           Valley Proteins, Inc.
           Pressure Vessel Explosion and Loss
           Date of Loss: 12/24/16
           Loss Location: 22520 Lankford Highway, Accomac, VA 23301
           Our File No. 381092

   To All Interested Parties:

   We wanted to address an issue in connection with the matter referenced above.

   Please be advised that we are incurring $1,440_00 a month to store the remaining pieces of the
   pressure vessel head and pressure vessel tank which were left at the RTI Group facility after the
   last joint evidence examlnation. As you may recall, all the parties' representatives who
   participated in this joint evidence examination agreed upon the small pieces to be cut from the
   large pieces of the head and tank for purposes of rnetallurqical testing and examination.
   However, the ongoing $1,440 per month charge for what remains in storage at the RTI Group
   facility is quite prohibitive.

   The $1,440_00 monthly charge is due in large part to the volume of space occupied by the
   remaining pieces of the head and tank. For this reason, we have looked into an alternative, less
   expensive storage option. Specifically, the ongoing storage costs will be significantly less if the
   remaining pieces of the head and tank are cut into smaller pieces. This will allow the smaller
   pieces to be placed onto pallets which we will then transport to the facilities of Forcon
   Engineering for continued storage. We propose to do this within the next two (2) weeks.

   Please let us know if you want to participate in or observe the cutting of the remaining pieces of
   the head and tank and the loading of same for transport to the Forcon Engineering facilities. In
   any event, we wlll carefully document the work to be performed including the transport of the
   evidence to Forcon Engineering.




                       One liberty place 1650 Market Street Suite 2800 Philadelphia, PA 19103
                            215.665.2000    800.523.2900    215.665.2013 Fax cozen.com
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 25 of 27 PageID# 275




    May 2,2017
    Page 2


    Thank you for your attention to this matter. We look forward to hearing from you as soon as
    possible.

    Sincerely,

    COZEN O'CONNOR


     ~c.1ky
    By:     Daniel C. Theveny

   DCT/js
   cc:    Daniel Luccaro, Esq.
          Samuel J. Pace, Jr., Esq.
          Mark Cavanaugh, Esq.
          Walter S. Laird, P.E.
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 26 of 27 PageID# 276


                                  .~~.:: ~~;:~~-.:- -'-:.(.:              -,~   ;,-~~ -~':~~:~~   . -~ ~
                                     ':WI'LL-C"OX"                                                                 SAVAGE
                                     .... '    -;'    :.:- .   ~   ~~-.'.~-:"'-~~-:.;'"             ~.




  Patrick D. Blake
  (757) 628-5564
  pblake@wilsav.com
                                                                                                                                                                 00375.115

                                                                                      May 5, 2017




  Via Email and U.S. Mail

 Daniel C. Theveny, Sr., Esquire
 Cozen O'Connor
 One Liberty Place, 1650 Market Street, Suite 2800
 Philadelphia, PA 19103

              Re:       Valley Proteins, Inc. v. Mid-South Steam Boiler and Engineering Co., Inc.
                        Civil Case No.: 2:17cv19-HCM-DEM

 Dear Mr. Theveny:

          I am writing on behalf of Mid-South Steam-Boiler and Engineering Co., Inc. ("Mid-
 South") in response to your letter dated May 2,2017, in the above-referenced matter. Please be
 advised that Mid-South objects to any additional cutting or alteration of the pressure vessel or
 other items at this time. Such actions could spoliate evidence, and could prevent or interfere
 with further necessary inspections andlor testing. Notably, at this point, we do-not even know
 the full details of plaintiff s liability theories or the opinions of its experts in the pending lawsuit.
 Additionally, we understand that the Valley Proteins employee injured in the subject incident.
 intends to file a lawsuit, but has not yet done so.

        If you still intend to proceed with the cutting proposed in your letter despite Mid-South' s
position and objections, we at least request that the date and time of the cutting be provided; that
no cutting be performed unless someone is present on behalf of Mid-South; that all corrosion
lines and fractures be preserved; that the areas where the head separated from the remainder of
the pressure vessel be preserved; that all cuts be made at least two inches away from any critical
surface; that all surfaces be protected from any splatter with a sheet metal cover; that
photographs be taken before and after each cut is made; that the cutting be Videotaped; and that
each piece be documented relative to its original location in the vessel.

              Please feel free to contact me if you would like to discuss.




                                                                                Reply to Norfolk Office

        440    MONTICELLO   AVENUE            SUITE         2200         NORFOLK,                 VA       23510      757.628.5500    FACSIMILE   757.628.5566
222   C.ENTRAL   PARK   AVENUE   SUITE               1500      VIRGINIA            BEACH,            VIRGINIA       23462    757.628.5600     FACSIMILE   757.628.5659


                                                                   WWW.WILLCDXANDSAVAGE.CoM


1-1480856.1
Case 3:19-cv-00063-MHL Document 7-3 Filed 03/25/19 Page 27 of 27 PageID# 277


                                   Willcox & Savage


 Daniel C. Theveny, Sr., Esquire
 May 5, 2017
 Page 2

                                       Sincerely,


                                      ~c?~
                                       Patrick D. Blake

 PDB:pdf




1-1480856.1
